Cite as 2014 Ark. App. 1

                  ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No. CV-13-584


                                                    Opinion Delivered   January 8, 2014
HEATHER GOSSETT
                                APPELLANT           APPEAL FROM THE SCOTT
                                                    COUNTY CIRCUIT COURT
                                                    [NO. JV-2011-40]
V.
                                                    HONORABLE TERRY SULLIVAN,
                                                    JUDGE
ARKANSAS DEPARTMENT OF
HUMAN SERVICES and MINOR
CHILDREN                                            AFFIRMED; MOTION TO
                     APPELLEES                      WITHDRAW GRANTED



                          ROBERT J. GLADWIN, Chief Judge

       The Scott County Circuit Court terminated appellant Heather Gossett’s parental rights

in her minor children, M.G. (d/o/b September 27, 2007) and D.G. (d/o/b October 7, 2008)

on April 23, 2013. Appellant’s counsel has filed a motion to withdraw as counsel and a

no-merit brief pursuant to Linker-Flores v. Arkansas Department of Human Services, 359 Ark.
131, 194 S.W.3d 739 (2004), and Arkansas Supreme Court Rule 6-9(i) (2013), stating that

there are no issues of arguable merit for appeal. We agree.

       The clerk of this court sent copies of counsel’s motion and brief to appellant at the

address counsel provided in the certificate of service in the motion to be relieved, informing

her that she had the right to file pro se points for reversal. Appellant filed a single page of pro

se points, but neither the Arkansas Department of Human Services (DHS) nor the ad litem

attorney have chosen to file a brief in response.
                                Cite as 2014 Ark. App. 1

      After carefully examining the record, the brief presented to us, and appellant’s pro se

points, we conclude that counsel has complied with the requirements established by the

Arkansas Supreme Court for no-merit appeals in termination cases and that the appeal is

wholly without merit. Accordingly, we affirm by memorandum opinion the order

terminating appellant’s parental rights in M.G. and D.G. See In re Memorandum Opinions, 16
Ark. App. 301, 700 S.W.2d 63 (1985); Ark. Sup. Ct. R. 5-2(e) (2013). Counsel’s motion to

withdraw is granted.

      Affirmed; motion to withdraw granted.

      PITTMAN and WHITEAKER, JJ., agree.

      Leah Lanford, Arkansas Public Defender Commission, for appellant.

      No response.




                                             2